             Case 2:20-cv-00078-JLR Document 30
                                             29 Filed 04/17/20
                                                      04/16/20 Page 1 of 3



 1                                                                 Hon. James L. Robart
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9
     TEREX SOUTH DAKOTA, INC.
10
                  Plaintiff,                  Case No. 2:20-cv-00078-JLR
11
     v.                                       STIPULATION AND ORDER OF
12                                            DISMISSAL WITH PREJUDICE
     PRECISION COMPONENTS CO. – an
13   Iowa L.L.C.,
14                Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER                                          BROOKS KUSHMAN P.C.
     OF DISMISSAL                                                  1000 Town Center, 22nd Floor
                                                                          Southfield, MI 48075
                                                                               (248) 358-4400
               Case 2:20-cv-00078-JLR Document 30
                                               29 Filed 04/17/20
                                                        04/16/20 Page 2 of 3



 1
                                    STIPULATION OF DISMISSAL
 2
            Plaintiff Terex South Dakota, Inc. and Defendant Precision Components Co. hereby
 3
     stipulate to the dismissal, with prejudice, of all pending claims asserted in this action as the
 4
     parties have resolved their dispute via a Settlement Agreement. The parties agree that each party
 5
     shall bear its own costs, expenses and attorney’s fees.
 6
            SO STIPULATED AND AGREED:
 7
     By: /s/ Marc Lorelli                                 By: /s/ Jessica Andrade
 8   Marc Lorelli admitted pro hac vice                   Jessica Andrade, WSBA #39297
 9   BROOKS KUSHMAN P.C.                                  POLSINELLI PC
     1000 Town Center, 22nd Floor                         1000 Second Ave., Suite 3500
10   Southfield, MI 48075                                 Seattle, Washington 98104
     Tel: (248) 358-4400                                  Tel: (206) 892-8769
11   mlorelli@brookskushman.com                           jessica.andrade@polsinelli.com
12   By: /s/ Wright Noel                                  By: /s/ R. Dan Boulware
13   Wright Noel, WSBA #25264                             R. Dan Boulware (pro hac vice application
     CARSON & NOEL, PLLC                                  forthcoming)
14   20 Sixth Avenue NE                                   POLSINELLI PC
     Issaquah, WA 98027                                   3101 Frederick Avenue
15   (425) 837-4717                                       St. Joseph, MO 64506
     wright@carsonnoel.com                                Tel: (816) 364-2117
16
                                                          dboulware@polsinelli.com
17   Attorneys for Plaintiff
                                                          By: /s/ Keith Grady
18                                                        Keith Grady (pro hac vice           application
                                                          forthcoming)
19                                                        POLSINELLI PC
                                                          100 S. Fourth St., Suite 1000
20
                                                          St. Louis, MO 63102
21                                                        Tel: (314) 889-8000
                                                          kgrady@polsinelli.com
22
                                                          Attorneys for Defendant
23                                                        Precision Components Co.
24

25

26

27

28   STIPULATION AND ORDER                                                       BROOKS KUSHMAN P.C.
     OF DISMISSAL                                     1                         1000 Town Center, 22nd Floor
                                                                                       Southfield, MI 48075
                                                                                            (248) 358-4400
               Case 2:20-cv-00078-JLR Document 30
                                               29 Filed 04/17/20
                                                        04/16/20 Page 3 of 3



 1
                                          ORDER OF DISMISSAL
 2
            The Court has reviewed the Parties’ Stipulation and [Proposed] Order of Dismissal and
 3
     finds good cause therefor.
 4
            IT IS HEREBY ORDERED that the parties’ Stipulation of Dismissal is approved and all
 5
     pending claims asserted in this action are DISMISSED WITH PREJUDICE. Each party shall
 6
     bear its own costs, expenses and attorney’s fees.
 7
            SO ORDERED.


                                                             A
 8

 9                                                           ____________________________________
                                                             Hon. James L. Robart
10
                                                             United States District Judge
11   Dated this 17th day of April, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER                                                     BROOKS KUSHMAN P.C.
     OF DISMISSAL                                        2                    1000 Town Center, 22nd Floor
                                                                                     Southfield, MI 48075
                                                                                          (248) 358-4400
